ORDER DISMISSING PETITION FOR A WRIT OF PROHIBITION
The Petition for a Writ of Prohibition, filed the 19th day of September, 1978, having been received and considered by the Acting Chief Justice, the Court finds:
The case of Taylor McKenzie, et al. v. Board of Election Supervisors, et al., on which case this writ is sought, was dismissed by the Window Rock District Court on September 25, 1978. The Petition for a Writ of Prohibition is therefore moot.
THEREFORE, the Petition for a Writ of Prohibition is DISMISSED.
Dated this 5th day of October 1978.
Marie F. Neswood Acting Chief Justice of the Navajo Nation